LEE, Circuit Judge.
Appellants each instituted suit in the State Court for damages resulting from a crossing accident in or near Clay, Louisiana, in which a passenger train of the appellee struck a truck, owned and occupied by appellant, Fleming Butler, and operated by Ira Lee Harris, husband of appellant, Iona Harris.
Fleming Butler sued for personal injuries and damage to his truck. Iona Harris sued for wrongful death of her husband. The causes were removed from the State Court to the United States District Court for the Western District of Louisiana. There, they were consolidated for the purpose of trial and tried to the Court without a jury. In a well considered opinion, reported in 46 F.Supp. 905, the Court below *493detailed at length the facts leading up to and resulting in the accident, found that there was.no negligence chargeable to appellee in the operation of its train, and that the accident was due solely to the negligence of appellant, Fleming Butler, and of Ira Lee Harris, husband of appellant, Iona Harris.
In this Court the errors complained of are: (1) That certain findings of fact are not supported by the evidence, and (2) that certain conclusions of law find no support in the facts as found.
1. An examination of the record discloses that the findings of fact, with two or possibly three exceptions, are supported by clear and convincing proof, and that the exceptions are supported by substantial evidence. So holding, we are precluded, if we were so disposed, from disturbing the facts as found by the Court below.*
2. Certain of the conclusions reached by the Court below are by appellant styled “errors of law.” All deal with inferences from facts which have little bearing on the issues, and which, if found erroneous, would not affect the decision reached.
The judgments complained of are correct. They are accordingly affirmed.

 52(a), Rules of Civil Procedure, 28 U.S.C.A. following section 723c.